Exhibit 10.3

 

ADDENDUM TO EMPLOYMENT AGREEMENT

 

This addendum (“Addendum”) to the Employment Agreement between Clean Diesel
Technologies, Inc., a Delaware corporation (“CDTI” or the “Company”) and Matthew
Beale (“Executive”) (inclusively, the “Parties”) is entered into on June 1,
2016.

 

A.        The Parties entered into a written employment agreement on October 22,
2015, which agreement was amended by that certain Addendum to Employment
Agreement, dated March 29, 2016 (as amended, the “Employment Agreement”).

 

B.        The Parties now desire to further amend the Employment Agreement
pursuant to this Addendum.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties hereto agree as follows:

 

1.         Modification of Section 4(b)(ii) – “Termination Without Cause or
Executive’s Resignation for Good Reason.”  The Company and Executive hereby
agree that Section 4(b)(ii) of the Employment Agreement, entitled “Termination
Without Cause or Executive’s Resignation for Good Reason,” is amended and
restated in its entirety to read as follows:

 

“(ii)      Termination Without Cause or Executive’s Resignation for Good
Reason.  If Executive resigns for Good Reason under Paragraph 4(a)(v) above or
Executive’s employment with CDTI is terminated by CDTI for any reason other than
for Cause (and not as a result of Executive’s death or Disability) or Disability
or by mutual agreement of the parties pursuant to Paragraph 4(a)(ii) above,
subject to Paragraph 4(c) below, Executive will receive the following
compensation (“Severance Benefits”):

 

(A)             an amount equal to six (6) months of Executive’s current base
salary at the time of termination (less required withholdings) payable in
installments pursuant to the Company’s regular payroll practices commencing on
the first payroll date occurring on or after the later of the expiration of the
revocation period of the Release (as defined below) or 35 days after Executive’s
termination date;

 

(B)    for a period of six (6) months following Executive’s termination date,
Company payment of continuation coverage under COBRA (section 4980 of the
Internal Revenue Code of 1986) of Executive’s medical, dental and vision
coverage under the Company’s group health plan as in effect immediately before
Executive’s termination, after which Executive may elect continuation coverage
at his own expense under COBRA and the California Continuation Benefits
Replacement Act (“Cal-COBRA”); provided, however, that such extended
Company-paid coverage will only be provided to the extent that it is not
determined by the Company to be discriminatory under section 105(h) of the Code
or under any other section of the Code or other applicable law.  If the
extension of such Company-paid coverage is determined by the Company to be
discriminatory under section 105(h) of the Code or other applicable
law, (including but not limited to the

 

--------------------------------------------------------------------------------


 

2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of paying the COBRA
premiums for such continuation coverage, the Company, in its sole discretion,
may elect to instead pay Executive on the first day of each month of any
remaining portion of such six-month period, a fully taxable cash payment equal,
on an after-tax basis, to the COBRA premiums for that month, subject to
applicable tax withholdings (such amount, the “Special Severance Payment”), for
the remainder of such period.  Executive may, but is not obligated to, use such
Special Severance Payment toward the cost of COBRA premiums; and

 

(C)               an amount equal to a prorated portion (based on the number of
full months of Executive’s employment during the year of termination) of
Executive’s Annual Bonus for the year in which the termination occurs calculated
and payable pursuant to the terms of the applicable bonus program in effect as
determined by the Board; provided, however, that such payment shall be made to
the Executive no later than 45 days from the date on which audited financial
statements covering such calendar year are filed on Form 10-K.”

 

2.         Modification of Section 4(b)(iii) – “Disability.”  The Company and
Executive hereby agree that Section 4(b)(iii) of the Employment Agreement,
entitled “Disability,” is amended and restated in its entirety to read as
follows:

 

“(iii)     Disability.  If Executive’s employment is terminated due to
Disability, subject to Paragraph 4(c) below, Executive will receive the
following compensation (“Severance Benefits”):

 

(A)             an amount equal to three (3) months of Executive’s current base
salary at the time of termination (less required withholdings) payable in
installments pursuant to the Company’s regular payroll practices commencing on
the first payroll date occurring on or after the later of the expiration of the
revocation period of the Release (as defined below) or 35 days after Executive’s
termination date;

 

(B)              for the period of three (3) months following Executive’s
termination date, Company payment of continuing coverage under COBRA of medical,
dental and vision coverage under the Company’s group health plan in effect
immediately before Executive’s termination, after which Executive may elect
continuation coverage at his own expense under COBRA (and Cal-COBRA; provided,
however, that such Company-paid extended coverage will only be provided to the
extent that it is not determined by the Company to be discriminatory under
section 105(h) of the Code or under any other section of the Code or other
applicable law.  If the extension of such Company-paid coverage is determined by
the Company to be discriminatory under section 105(h) of the Code or other
applicable law, (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of

 

2

--------------------------------------------------------------------------------


 

paying the COBRA premiums for such continuation coverage, the Company, in its
sole discretion, may elect to instead pay Executive on the first day of each
month of any remaining portion of such three-month period, a fully taxable cash
payment equal, on an after-tax basis, to the COBRA premiums for that month,
subject to applicable tax withholdings (such amount, the “Special Severance
Payment”), for the remainder of such period.  Executive may, but is not
obligated to, use such Special Severance Payment toward the cost of COBRA
premiums; and

 

(C)               an amount equal to a prorated portion (based on the number of
full months of Executive’s employment during the year of termination) of
Executive’s Annual Bonus for the year in which the termination occurs calculated
and payable pursuant to the terms of the applicable bonus program in effect as
determined by the Board; provided, however, that such payment shall be made to
the Executive no later than 45 days from the date on which audited financial
statements covering such calendar year are filed on Form 10-K.

 

(D)              Notwithstanding the foregoing, any benefits that Executive
shall become entitled to receive under CDTI’s long-term disability insurance
program as it may from time to time be in effect shall reduce the Severance
Benefits payable under this Paragraph 4(b)(iii).”

 

3.         All Other Provisions Remain Unmodified.  Executive and Company
acknowledge and agree that all other provisions of the Employment Agreement
remain in full force and effect.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Addendum on the date
first written above.

 

MATTHEW BEALE

 

 

 

 

 

 

 

 

 

 

 

/s/ Matthew Beale

 

Date:

June 1, 2016

 

 

 

 

 

 

 

 

CLEAN DIESEL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

/s/ Tracy Kern

 

Date:

June 1, 2016

By: Tracy Kern, Chief Financial Officer

 

 

 

 

4

--------------------------------------------------------------------------------